UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6767



JERRY LEWIS ADAMS,

                                              Plaintiff - Appellant,

          versus


RALPH DOBBINS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-964)


Submitted:   September 24, 2002           Decided:   October 10, 2002


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Jerry Lewis Adams, Appellant Pro Se. James Rutledge Henderson, IV,
HENDERSON & DE COURCY, P.C., Tazewell, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry      Lewis    Adams      appeals      the   district     court’s    order

dismissing his 42 U.S.C. § 1983 (2000) complaint.                    Adams alleged

the Defendant failed to provide him with adequate, effective, and

meaningful access to the courts.               Adams also alleged the Defendant

discriminated     against     him    by    providing    another     prisoner       with

special access to the prison law library.                     The district court

dismissed Adams’ discrimination claim without prejudice pursuant to

28 U.S.C. § 1915A and dismissed Adams’ access to courts claim

pursuant to Fed. R. Civ. P. 12(b)(6).

        With regard to Adams’ denial of access to courts claim, we

affirm on the reasoning of the district court.                       See Adams v.

Dobbins, No. CA-01-964 (W.D. Va. Apr. 12, 2002).                    With regard to

Adams’ discrimination claim, because he may cure any deficiency by

filing an amended complaint, we dismiss the appeal for lack of

jurisdiction because the order is not a final, appealable order.

See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).            We deny Adams’ motion to amend the

caption in this case.         We dispense with oral argument because the

facts    and   legal    contentions       are    adequately    presented      in   the

materials      before   the   court       and    argument   would    not   aid     the

decisional process.



                                       AFFIRMED IN PART; DISMISSED IN PART


                                           2